Before you invest, you may want to review the fund’s prospectus, which contains more information about the fund and its risks. You can find the fund’s prospectus and other information about the fund, including the fund’s statement of additional information, online at funds.mfs.com.You can also get this information at no cost by calling 1-800-225-2606 or by sending an e-mail request to orderliterature@mfs.com.The fund’s prospectus and statement of additional information, both dated August 28, 2014, as may be supplemented from time to time, are incorporated by reference into this Summary Prospectus. CLASS TICKER SYMBOL Class A MRBFX Class B MRBBX Class C MRBCX Class I MRBIX Class 529A EARBX Class 529B EBRBX Class 529C ECRBX Class R1 MRBGX Class R2 MRRRX Class R3 MRBHX Class R4 MRBJX Class R5 MRBKX Summary of Key Information Investment Objective The fund’s investment objective is to seek total return with an emphasis on current income, but also considering capital appreciation. Fees and Expenses This table describes the fees and expenses that you may pay when you buy and hold shares of the fund. Expenses have been adjusted to reflect the management fee set forth in the fund's Investment Advisory Agreement. You may qualify for sales charge reductions if you and certain members of your family invest, or agree to invest in the future, at least $100,000 in MFS Funds. More information about these and other waivers and reductions is available from your financial intermediary and in “Sales Charges and Waivers or Reductions” on page 9 of the fund’s Prospectus and “Waivers of Sales Charges” on page H-1 of the fund’s Statement of Additional Information ("SAI"). Shareholder Fees (fees paid directly from your investment): Share Class A 529A B AND 529B C AND 529C I R1 R2 R3 R4 R5 Maximum Sales Charge (Load) Imposed on Purchases (as a percentage of offering price) 4.25% 4.25% None None None None None None None None Maximum Deferred Sales Charge (Load) (as a percentage of original purchase price or redemption proceeds, whichever is less) 1.00%# None 4.00% 1.00% None None None None None None Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment): Share Class A B C I 529A 529B 529C R1 R2 R3 R4 R5 Management Fee 0.48% 0.48% 0.48% 0.48% 0.48% 0.48% 0.48% 0.48% 0.48% 0.48% 0.48% 0.48% Distribution and/or Service (12b-1) Fees 0.25% 1.00% 1.00% None 0.25% 1.00% 1.00% 1.00% 0.50% 0.25% None None Other Expenses 0.14% 0.14% 0.14% 0.14% 0.24% 0.24% 0.24% 0.14% 0.14% 0.14% 0.14% 0.05% Total Annual Fund Operating Expenses 0.87% 1.62% 1.62% 0.62% 0.97% 1.72% 1.72% 1.62% 1.12% 0.87% 0.62% 0.53% Fee Reductions and/or Expense Reimbursements1 (0.13)% (0.13)% (0.03)% (0.03)% (0.18)% (0.08)% (0.08)% (0.03)% (0.03)% (0.03)% (0.03)% (0.03)% Total Annual Fund Operating Expenses After Fee Reductions and/or Expense Reimbursements 0.74% 1.49% 1.59% 0.59% 0.79% 1.64% 1.64% 1.59% 1.09% 0.84% 0.59% 0.50% # This contingent deferred sales charge (CDSC) applies to shares purchased without an initial sales charge and redeemed within 18 months of purchase. 1 MFS Fund Distributors, Inc., has agreed in writing to waive the Class A and Class 529A service fee to 0.15% of the fund’s average daily net assets annually until modified by the fund’s Board of Trustees, but such agreement will continue until at least December 31, 2015. Assets attributable to Class B shares purchased prior to May 1, 2006, are subject to the Class B service fee of 0.25% of the fund’s average daily net assets annually. On assets attributable to all other Class B shares, MFS Fund Distributors, Inc., has agreed in writing to waive the Class B service fee to 0.15% of the fund’s average daily net assets annually until modified by the fund’s Board of Trustees, but such agreement will continue until at least December 31, 2015. MFS Fund Distributors, Inc., has agreed in writing to waive the program management fee for each of the fund's Class 529A, Class 529B, and Class 529C shares to 0.05% of the fund's average daily net assets attributable to each share class annually. This written agreement will expire on December 31, 2015, unless MFS Fund Distributors, Inc., elects to extend the waiver. Massachusetts Financial Services Company has agreed in writing to bear the fund's expenses, excluding interest, taxes, extraordinary expenses, brokerage and transaction costs, and investment-related expenses (such as interest and borrowing expenses incurred in connection with the fund's investment activity), such that "Total Annual Fund Operating Expenses" do not exceed 0.74% of the fund's average daily net assets annually for Class A shares, 1.49% of the fund's average daily net assets annually for Class B shares, 1.59% of the fund's average daily net assets annually for each of Class C and Class R1 shares, 0.59% of the fund's average daily net assets annually for each of Class I and Class R4 shares, 0.79% of the fund's average daily net assets annually for Class 529A shares, 1.64% of the fund's average daily net assets annually for each of Class 529B and Class 529C shares, 1.09% of the fund's average daily net assets annually for Class R2 shares, 0.84% of the fund's average daily net assets annually for Class R3 shares, and 0.50% of the fund's average daily net assets annually for Class R5 shares. This written agreement will continue until modified by the fund's Board of Trustees, but such agreement will continue until at least December 31, 2015. RBF-SUM-022015 Page 1 of 4 MFS Research Bond Fund Example This example is intended to help you compare the cost of investing in the fund with the cost of investing in other mutual funds. The example assumes that: you invest $10,000 in the fund for the time periods indicated and you redeem your shares at the end of the time periods (unless otherwise indicated); your investment has a 5% return each year; and the fund’s operating expenses remain the same. Although your actual costs will likely be higher or lower, under these assumptions your costs would be: 1 YEAR 3 YEARS 5 YEARS 10 YEARS Class A Shares Class B Shares assuming redemption at end of period no redemption at end of period Class C Shares assuming redemption at end of period no redemption at end of period Class I Shares Class 529A Shares Class 529B Shares assuming redemption at end of period no redemption at end of period Class 529C Shares assuming redemption at end of period no redemption at end of period Class R1 Shares Class R2 Shares Class R3 Shares Class R4 Shares Class R5 Shares Portfolio Turnover The fund pays transaction costs, such as commissions, when it buys and sells securities (or “turns over” its portfolio). A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when shares are held in a taxable account. These transaction costs, which are not reflected in “Annual Fund Operating Expenses” or in the “Example,” affect the fund’s performance.During the most recent fiscal year, the fund’s portfolio turnover rate was 52% of the average value of its portfolio. Principal Investment Strategies MFS (Massachusetts Financial Services Company, the fund’s investment adviser) normally invests at least 80% of the fund’s net assets in debt instruments. Debt instruments include corporate bonds, U.S. Government securities, asset-backed securities, municipal instruments, foreign government securities, inflation-adjusted bonds, floating rate loans, and other obligations to repay money borrowed. MFS primarily invests the fund’s assets in investment grade debt instruments, but may also invest in less than investment grade quality debt instruments (lower quality debt instruments). MFS may invest the fund’s assets in foreign securities. While MFS may use derivatives for any investment purpose, to the extent MFS uses derivatives, MFS expects to use derivatives primarily to increase or decrease exposure to a particular market, segment of the market, or security, to increase or decrease interest rate or currency exposure, or as alternatives to direct investments. Derivatives include futures, forward contracts, options, structured securities, and swaps. A team of investment research analysts selects investments for the fund. MFS allocates the fund’s assets to analysts by sectors of the debt market. MFS uses a bottom-up investment approach to buying and selling investments for the fund. Investments are selected primarily based on fundamental analysis of individual instruments and their issuers. Quantitative models that systematically evaluate instruments may also be considered. In structuring the fund, MFS may also consider top-down factors. Effective March 31, 2015, the sixth paragraph in the sub-section entitled "Principal Investment Strategies" under the main heading "Summary of Key Information" is restated in its entirety as follows: In conjunction with a team of investment research analysts, the portfolio managers select investments for the fund. Principal Risks As with any mutual fund, the fund may not achieve its objective and/or you could lose money on your investment in the fund. An investment in the fund is not a bank deposit and is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other governmental agency. The principal risks of investing in the fund are: Debt Market Risk:Debt markets can be volatile and can decline significantly in response to changes in market, economic, industry, political, regulatory, geopolitical, and other conditions that affect a particular type of instrument, issuer, or borrower, and/or that affect the debt market generally. Interest Rate Risk: In general, the price of a debt instrument falls when interest rates rise and rises when interest rates fall. Instruments with longer maturities, or that do not pay current interest, are more sensitive to interest rate changes. Credit Risk: The price of a debt instrument depends, in part, on the credit quality of the issuer, borrower, counterparty, or other entity responsible for payment, or underlying collateral or assets and the terms of the instrument. The price of a debt instrument can decline in response to changes in the financial condition of the issuer, borrower, counterparty, or other entity, or underlying collateral or assets, or changes in specific or general market, economic, industry, political, regulatory, geopolitical, and other conditions. Lower quality debt instruments (commonly referred to as “high yield securities” or “junk bonds”) can involve a substantially greater risk of default or can already be in default, and their values can decline significantly. Lower quality debt instruments are regarded as having predominantly speculative characteristics. Lower quality debt instruments tend to be more sensitive to adverse news about the issuer, or the market or economy in general, than higher quality debt instruments. Foreign Risk: Exposure to foreign markets through issuers or currencies can involve additional risks relating to market, economic, industry, political, regulatory, geopolitical, and other conditions. These factors can make foreign investments, especially those in emerging markets, more volatile and less liquid than U.S. Page 2 of 4 MFS Research Bond Fund investments. In addition, foreign markets can react differently to these conditions than the U.S. market. Prepayment/Extension Risk: Instruments subject to prepayment and/or extension can reduce the potential for gain for the instrument’s holders if the instrument is prepaid and increase the potential for loss if the maturity of the instrument is extended. Inflation-Adjusted Debt Instruments Risk: Interest payments on inflation-adjusted debt instruments can be unpredictable and vary based on the level of inflation. If inflation is negative, principal and income can both decline. Municipal Risk: The price of a municipal instrument can be volatile and significantly affected by adverse tax or court rulings, legislative or political changes, changes in specific or general market and economic conditions, and the financial condition of municipal issuers and insurers. Because many municipal instruments are issued to finance similar projects, conditions in these industries can significantly affect the fund and the overall municipal market. Derivatives Risk: Derivatives can be highly volatile and involve risks in addition to the risks of the underlying indicator(s) on which the derivative is based. Gains or losses from derivatives can be substantially greater than the derivatives’ original cost.Derivatives can involve leverage. Leveraging Risk: Leverage involves investment exposure in an amount exceeding the initial investment. Leverage can cause increased volatility by magnifying gains or losses. Liquidity Risk: It may be difficult to value, and it may not be possible to sell, certain investments, types of investments, and/or investments in certain segments of the market, and the fund may have to sell certain of these investments at a price or time that is not advantageous in order to meet redemptions or other cash needs. Counterparty and Third Party Risk: Transactions involving a counterparty or third party other than the issuer of the instrument are subject to the credit risk of the counterparty or third party, and to the counterparty’s or third party’s ability to perform in accordance with the terms of the transaction. Investment Selection Risk: MFS' investment analysis and its selection of investments may not produce the intended results and/or can lead to an investment focus that results in the fund underperforming other funds with similar investment strategies and/or underperforming the markets in which the fund invests. Performance Information The bar chart and performance table below are intended to provide some indication of the risks of investing in the fund by showing changes in the fund’s performance over time and how the fund’s performance over time compares with that of a broad measure of market performance. The fund’s past performance (before and after taxes) does not necessarily indicate how the fund will perform in the future. Updated performance is available online at mfs.com or by calling 1-800-225-2606. Class A Bar Chart.The bar chart does not take into account any sales charges (loads) that you may be required to pay upon purchase or redemption of the fund’s shares. If these sales charges were included, they would reduce the returns shown. The total return for the six-month period ended June 30, 2014, was 4.53%. During the period(s) shown in the bar chart, the highest quarterly return was 8.29% (for the calendar quarter ended June 30, 2009) and the lowest quarterly return was (3.24)% (for the calendar quarter ended September 30, 2008). Performance Table. Average Annual Total Returns (For the Periods Ended December 31, 2013) Share Class 1 YEAR 5 YEARS 10 YEARS Returns Before Taxes B Shares (5.70)% 7.01% 4.16% C Shares (2.84)% 7.23% 3.96% I Shares (0.89)% 8.33% 5.02% 529A Shares (5.30)% 7.16% 4.20% 529B Shares (5.77)% 6.87% 3.98% 529C Shares (2.89)% 7.18% 3.81% R1 Shares (1.88)% 7.25% 3.91% R2 Shares (1.39)% 7.77% 4.40% R3 Shares (1.14)% 8.06% 4.69% R4 Shares (0.89)% 8.31% 4.97% R5 Shares (0.79)% 8.27% 4.95% A Shares (5.25)% 7.21% 4.40% Returns After Taxes on Distributions A Shares (6.46)% 5.70% 2.72% Returns After Taxes on Distributions and Sale of Fund Shares A Shares (2.96)% 5.05% 2.74% Index Comparison (Reflects no deduction for fees, expenses, or taxes) Barclays U.S. Aggregate Bond Index (2.02)% 4.44% 4.55% After-tax returns are calculated using the historical highest individual federal marginal income tax rates and do not reflect the impact of state and local taxes. Your actual after-tax returns will depend on your own tax situation, and may differ from those shown. The after-tax returns shown are not relevant to investors who hold their shares through tax-deferred arrangements, such as 401(k) plans or individual retirement accounts. The after-tax returns are shown Page 3 of 4 MFS Research Bond Fund for only one of the fund’s classes of shares, and after-tax returns for the fund’s other classes of shares will vary from the returns shown. Investment Adviser MFS serves as the investment adviser for the fund. Portfolio Manager(s) Portfolio Manager Since Title Joshua P. Marston Investment Officer of MFS Robert D. Persons Investment Officer of MFS Jeffrey S. Wakelin Investment Officer of MFS Purchase and Sale of Fund Shares You may purchase and redeem shares of the fund each day the New York Stock Exchange is open for trading. You may purchase or redeem shares either by having your financial intermediary process your purchase or redemption, or through MFS Service Center, Inc. (MFSC) by overnight mail (MFSC, c/o Boston Financial Data Services, 30 Dan Road, Canton, MA02021-2809), by mail ([Fund Name], P.O. Box 55824, Boston, MA 02205-5824), by telephone (1-800-225-2606), or via the Internet at mfs.com (MFS Access). The fund’s initial and subsequent investment minimums generally are as follows: Class Initial Minimum Subsequent Minimum Class A, Class B, Class C None – automatic investment plans and certain asset-based fee programs $25 – employer-sponsored retirement plans $250 – Traditional and Roth IRAs $1,000 – other accounts $50 – by check and non-systematic written exchange request, and via MFSC telephone representatives None – other purchases Class I, Class R1, Class R2, Class R3, Class R4, Class R5 None None Class 529A, Class 529B, Class 529C None – automatic investment plans $250 – other accounts None Taxes If your shares are held in a taxable account, the fund’s distributions will be taxed to you as ordinary income and/or capital gains.If your shares are held in a tax-deferred account, you will generally be taxed only upon withdrawals from the account. Payments to Broker/Dealers and Other Financial Intermediaries If you purchase shares of the fund through a broker/dealer or other financial intermediary (such as a bank), the fund, MFS, and/or MFS’ affiliates may pay the financial intermediary for the sale of shares of a fund and/or the servicing of shareholder accounts. These payments may create a conflict of interest by influencing your broker/dealer or other financial intermediary and your salesperson to recommend the fund over another investment. Ask your financial intermediary or visit your financial intermediary’s Web site for more information. Page 4 of 4
